Promissory Note

 

$18,542,250.00

June 29, 2009

 

 

FOR VALUE RECEIVED, Knollwood Estates Operating Company, LLC, a Michigan limited
liability company, Sun River Ridge Limited Partnership, a Michigan limited
partnership, and Sun Countryside Gwinnett LLC, a Michigan limited liability
company (collectively, the “Borrower”), hereby promise to pay to the order of
Bank of America, N.A., a national banking association (together with any and all
of its successors and assigns and/or any other holder of this Note, “Lender”),
without offset, in immediately available funds in lawful money of the United
States of America, at 2600 West Big Beaver Road, Troy, Michigan 48084, the
principal sum of Eighteen Million Five Hundred Forty One Thousand Two Hundred
Fifty and No/100 Dollars ($18,541,250.00) (or the unpaid balance of all
principal advanced against this Note, if that amount is less), together with
interest on the unpaid principal balance of this Note from day to day
outstanding as hereinafter provided.

 

Section 1.      Payment Schedule and Maturity Date. The principal of this Note
shall be due and payable in monthly installments of $30,000.00 each, which shall
be due and payable on August 10, 2009 and on the same day of each succeeding
month thereafter until this Note shall have been fully paid and satisfied; and
accrued unpaid interest on this Note shall be due and payable on August 10, 2009
and on the same day of each succeeding month thereafter until all principal and
accrued interest owing on this Note shall have been fully paid and satisfied;
provided, that on June 27, 2012 (the “Maturity Date”), the final maturity of
this Note, the entire principal balance of this Note then unpaid and all accrued
interest then unpaid shall be finally due and payable.

 

Section 2.      Security; Loan Documents. The security for this Note includes a
Mortgage, a Deed to Secure Debt, Assignment and Security Agreement and a Deed of
Trust, Assignment, Security Agreement and Fixture Filing (as the same may from
time to time be amended, restated, modified or supplemented, collectively the
“Mortgage”) of even date herewith from Borrower to Lender, conveying and
encumbering certain real and personal property more particularly described
therein (the “Property”). This Note, the Mortgage, the Term Loan
Agreementbetween Borrower and Lender of even date herewith (as the same may from
time to time be amended, restated, modified or supplemented, the “Loan
Agreement”) and all other documents now or hereafter securing, guaranteeing or
executed in connection with the loan evidenced by this Note (the “Loan”), as the
same may from time to time be amended, restated, modified or supplemented, are
herein sometimes called individually a “Loan Document” and together the “Loan
Documents.”

 

                          Section 3.      Interest Rate.

 

(a)        BBA LIBOR Daily Floating Rate. The unpaid principal balance of this
Note from day to day outstanding which is not past due, shall bear interest at a
fluctuating rate of interest per annum equal to the BBA LIBOR Daily Floating
Rate for that day plus four hundred (400) basis points per annum; provided,
however, that in no event shall the interest rate for any day be less than five
percent (5.0%) per annum. The “BBA LIBOR Daily Floating Rate” shall mean a
fluctuating rate of interest per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as reasonably selected by
Lender from time to time) as determined for each Business Day at approximately
11:00 a.m. London time two (2) London Banking Days prior to the date in
question, for U.S. Dollar deposits (for delivery on the first day of such
interest period) with a one month term, as adjusted from time to time in
Lender’s sole discretion for reserve requirements, deposit insurance assessment
rates and other regulatory costs. A “London Banking Day” is a day on which banks
in London are open for business and dealing in offshore dollars. Interest shall
be computed for the actual number of days which have elapsed, on the basis of a
360-day year.

 

 

PAGE 1

 



--------------------------------------------------------------------------------



(b)       Alternative Rates. Lender may notify Borrower if the BBA LIBOR Daily
Floating Rate is not available for any reason, or if Lender reasonably
determines that no adequate basis exists for determining the BBA LIBOR Daily
Floating Rate, or that the BBA LIBOR Daily Floating Rate will not adequately and
fairly reflect the cost to Lender of funding the Loan, or that any applicable
Law or regulation or compliance therewith by Lender prohibits or restricts or
makes impossible the charging of interest based on the BBA LIBOR Daily Floating
Rate. If Lender so notifies Borrower, then interest shall accrue and be payable
on the unpaid principal balance of this Note at a fluctuating rate of interest
equal to the Prime Rate of Lender plus one hundred fifty (150) basis points per
annum, from the date of such notification by Lender until Lender notifies
Borrower that the circumstances giving rise to such suspension no longer exist,
or until the Maturity Date of this Note (whether by acceleration, declaration,
extension or otherwise), whichever is earlier to occur. The term “Prime Rate”
means, on any day, the rate of interest per annum then most recently established
by Lender as its “prime rate.” Any such rate is a general reference rate of
interest, may not be related to any other rate, and may not be the lowest or
best rate actually charged by Lender to any customer or a favored rate and may
not correspond with future increases or decreases in interest rates charged by
other lenders or market rates in general, and Lender may make various business
or other loans at rates of interest having no relationship to such rate. Any
change in the Prime Rate shall take effect at the opening of business on the day
specified in the public announcement of a change in Lender’s Prime Rate. If
Lender (including any subsequent holder of this Note) ceases to exist or to
establish or publish a prime rate from which the Prime Rate is then determined,
the applicable variable rate from which the Prime Rate is determined thereafter
shall be instead the prime rate reported in The Wall Street Journal (or the
average prime rate if a high and a low prime rate are therein reported), and the
Prime Rate shall change without notice with each change in such prime rate as of
the date such change is reported.

 

(c)        Past Due Rate. If any amount payable by Borrower under any Loan
Document is not paid when due (without regard to any applicable grace periods),
such amount shall thereafter bear interest at the Past Due Rate (as defined
below) to the fullest extent permitted by applicable Law. Accrued and unpaid
interest on past due amounts (including interest on past due interest) shall be
due and payable on demand, at a fluctuating rate per annum (the “Past Due Rate”)
equal to the BBA LIBOR Daily Floating Rate plus six hundred (600) basis points.

 

Section 4          Prepayment. Borrower may prepay the principal balance of this
Note, in full at any time or in part from time to time, without fee, premium or
penalty, provided that: (a) Lender shall have actually received from Borrower
prior written notice of (i) Borrower’s intent to prepay, (ii) the amount of
principal which will be prepaid (the “Prepaid Principal”), and (iii) the date on
which the prepayment will be made; (b) each prepayment shall be in the amount of
$1,000 or a larger integral multiple of $1,000 (unless the prepayment retires
the outstanding balance of this Note in full); and (c) each prepayment shall be
in the amount of 100% of the Prepaid Principal, plus accrued unpaid interest
thereon to the date of prepayment, plus any other sums which have become due to
Lender under the Loan Documents on or before the date of prepayment but have not
been paid.

 

Section 5.      Late Charges. If Borrower shall fail to make any payment under
the terms of this Note (other than the payment due at maturity) within fifteen
(15) days after the date such payment is due, Borrower shall pay to Lender on
demand a late charge equal to four percent (4%) of the amount of such payment.
Such fifteen (15) day period shall not be construed as in any way extending the
due date of any payment. The late charge is imposed for the purpose of defraying
the expenses of Lender incident to handling such delinquent payment. This charge
shall be in addition to, and not in lieu of, any other amount that Lender may be
entitled to receive or action that Lender may be authorized to take as a result
of such late payment.

 

 

PAGE 2

 



--------------------------------------------------------------------------------



Section 6.      Certain Provisions Regarding Payments. All payments made under
this Note shall be applied, to the extent thereof, to late charges, to accrued
but unpaid interest, to unpaid principal, and to any other sums due and unpaid
to Lender under the Loan Documents. Upon the occurrence of an Event of Default,
all payments made under this Note shall be applied, to the extent thereof, in
such manner and order as Lender may elect in its sole discretion, any
instructions from Borrower or anyone else to the contrary notwithstanding.
Remittances shall be made without offset, demand, counterclaim, deduction, or
recoupment (each of which is hereby waived) and shall be accepted subject to the
condition that any check or draft may be handled for collection in accordance
with the practice of the collecting bank or banks. Acceptance by Lender of any
payment in an amount less than the amount then due on any indebtedness shall be
deemed an acceptance on account only, notwithstanding any notation on or
accompanying such partial payment to the contrary, and shall not in any way (a)
waive or excuse the existence of an Event of Default (as hereinafter defined),
(b) waive, impair or extinguish any right or remedy available to Lender
hereunder or under the other Loan Documents, or (c) waive the requirement of
punctual payment and performance or constitute a novation in any respect.
Payments received after 2:00 p.m. shall be deemed to be received on, and shall
be posted as of, the following Business Day. Whenever any payment under this
Note or any other Loan Document falls due on a day which is not a Business Day,
such payment may be made on the next succeeding Business Day.

 

Section 7.      Events of Default. The occurrence of any one or more of the
following shall constitute an “Event of Default” under this Note:

 

(a)       Borrower fails to pay any amounts payable by Borrower to Lender under
the terms of this Note within seven (7) days after Lender gives written notice
to the Borrower that such amounts are past due.

 

(b)       Any covenant, agreement or condition in this Note is not fully and
timely performed, observed or kept. If the breach is capable of being remedied,
the breach will not be considered an Event of Default under this Note for a
period of thirty (30) days after the date on which Lender gives written notice
of the breach to Borrower, or, if the breach cannot be remedied within a period
of thirty (30) days, such longer period of time as may be necessary to remedy
the breach provided Borrower is diligently pursuing a remedy of the breach and
completes it within a reasonable time.

 

(c)       An Event of Default (as therein defined) occurs under any of the Loan
Documents other than this Note (subject to any applicable grace or cure period).

 

Section 8.      Remedies. Upon the occurrence of an Event of Default, Lender may
at any time thereafter exercise any one or more of the following rights, powers
and remedies:

 

(a)       Lender may accelerate the Maturity Date and declare the unpaid
principal balance and accrued but unpaid interest on this Note, and all other
amounts payable hereunder and under the other Loan Documents, at once due and
payable, and upon such declaration the same shall at once be due and payable.

 

(b)       Lender may exercise any of its other rights, powers and remedies under
the Loan Documents or at law or in equity.

 

Section 9.      Remedies Cumulative. All of the rights and remedies of Lender
under this Note and the other Loan Documents are cumulative of each other and of
any and all other rights at law or in equity, and the exercise by Lender of any
one or more of such rights and remedies shall not preclude the simultaneous or
later exercise by Lender of any or all such other rights and remedies. No single
or partial exercise of any right or remedy shall exhaust it or preclude any
other or further exercise thereof, and every right and remedy may be exercised
at any time and from time to time. No failure by Lender to exercise, nor delay
in exercising, any right or remedy shall operate as a waiver of such right or
remedy or as a waiver of any Event of Default.

 

 

PAGE 3

 



--------------------------------------------------------------------------------

Section 10.    Costs and Expenses of Enforcement. Borrower agrees to pay to
Lender on demand all costs and expenses incurred by Lender in seeking to collect
this Note or to enforce any of Lender’s rights and remedies under the Loan
Documents, including court costs and reasonable attorneys’ fees and expenses,
whether or not suit is filed hereon, or whether in connection with bankruptcy,
insolvency or appeal.

 

Section 11.    Service of Process. Borrower hereby consents to process being
served in any suit, action, or proceeding instituted in connection with this
Note by the mailing of a copy thereof by certified mail, postage prepaid, return
receipt requested, to Borrower. Borrower irrevocably agrees that such service
shall be deemed to be service of process upon Borrower in any such suit, action,
or proceeding. Nothing in this Note shall affect the right of Lender to serve
process in any manner otherwise permitted by law and nothing in this Note will
limit the right of Lender otherwise to bring proceedings against Borrower in the
courts of any jurisdiction or jurisdictions, subject to any provision or
agreement for arbitration or dispute resolution set forth in the Loan Agreement.

 

Section 12.    Heirs, Successors and Assigns. The terms of this Note and of the
other Loan Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties. The foregoing sentence
shall not be construed to permit Borrower to assign the Loan except as otherwise
permitted under the Loan Documents.

 

Section 13.    General Provisions. Time is of the essence with respect to
Borrower’s obligations under this Note. If more than one person or entity
executes this Note as Borrower, all of said parties shall be jointly and
severally liable for payment of the indebtedness evidenced hereby. Borrower and
each party executing this Note as Borrower hereby severally (a) waive demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that Lender shall not be
required first to institute suit or exhaust its remedies hereon against Borrower
or others liable or to become liable hereon or to perfect or enforce its rights
against them or any security herefor; (d) consent to any extensions or
postponements of time of payment of this Note for any period or periods of time
and to any partial payments, before or after maturity, and to any other
indulgences with respect hereto, without notice thereof to any of them; and (e)
submit (and waive all rights to object) to non-exclusive personal jurisdiction
of any state or federal court sitting in the state and county in which any of
the Property is located is to be madefor the enforcement of any and all
obligations under this Note and the other Loan Documents; (f) waive the benefit
of all homestead and similar exemptions as to this Note; (g) agree that their
liability under this Note shall not be affected or impaired by any determination
that any title, security interest or lien taken by Lender to secure this Note is
invalid or unperfected; and (h) hereby subordinate to the Loan and the Loan
Documents any and all rights against Borrower and any security for the payment
of this Note, whether by subrogation, agreement or otherwise, until this Note is
paid in full. A determination that any provision of this Note is unenforceable
or invalid shall not affect the enforceability or validity of any other
provision and the determination that the application of any provision of this
Note to any person or circumstance is illegal or unenforceable shall not affect
the enforceability or validity of such provision as it may apply to other
persons or circumstances. This Note may not be amended except in a writing
specifically intended for such purpose and executed by the party against whom
enforcement of the amendment is sought. Captions and headings in this Note are
for convenience only and shall be disregarded in construing it. THIS NOTE, AND
ITS VALIDITY, ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED BY MICHIGAN LAW
(WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES
FEDERAL LAW. Whenever a time of day is referred to herein, unless otherwise
specified such time shall be the local time of the place where payment of this
Note is to be made. The term “Business Day” shall mean a day on which Lender is
open for the conduct of substantially all of its banking business at its office
in the city in which this Note is payable (excluding Saturdays and Sundays).
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Loan Agreement. The words “include” and
“including” shall be interpreted as if followed by the words “without
limitation.”

 

 

PAGE 4

 



--------------------------------------------------------------------------------



 

Section 14.    Notices. Any notice, request, or demand to or upon Borrower or
Lender shall be deemed to have been properly given or made when delivered in
accordance with the terms of the Loan Agreement regarding notices.

 

Section 15.    No Usury. It is expressly stipulated and agreed to be the intent
of Borrower and Lender at all times to comply with applicable state law or
applicable United States federal law (to the extent that it permits Lender to
contract for, charge, take, reserve, or receive a greater amount of interest
than under state law) and that this Section shall control every other covenant
and agreement in this Note and the other Loan Documents. If applicable state or
federal law should at any time be judicially interpreted so as to render
usurious any amount called for under this Note or under any of the other Loan
Documents, or contracted for, charged, taken, reserved, or received with respect
to the Loan, or if Lender’s exercise of the option to accelerate the Maturity
Date, or if any prepayment by Borrower results in Borrower having paid any
interest in excess of that permitted by applicable law, then it is Lender’s
express intent that all excess amounts theretofore collected by Lender shall be
credited on the principal balance of this Note and all other indebtedness
secured by the Mortgage, and the provisions of this Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new documents, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
or thereunder. All sums paid or agreed to be paid to Lender for the use or
forbearance of the Loan shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan.

 

Section 16.    Disputes. Disputes under this Note are subject to the dispute
resolution provisions as set forth in the Loan Agreement and as to any dispute
that for any reason is not within arbitration, the parties waive all rights to
trial by jury, as further set forth in the Loan Agreement.

 

                          Section 17.    Joint and Several Libility

 

(a)        Each Borrower agrees that it is jointly and severally liable to
Lender for the payment of all obligations arising under this Note and the other
Loan Documents, and that such liability is independent of the obligations of any
other Borrower. Lender may bring an action against any Borrower, whether an
action is brought against any other Borrower.

 

(b)       Each Borrower agrees that any release which may be given by Lender to
another Borrower or any Guarantor will not release such Borrower from its
obligations under this Note or any of the other Loan Documents.

 

(c)        Until the Loan is paid in full, each Borrower waives any right to
assert against Lender any defense, setoff, counterclaim or claim that such
Borrower may have against any other Borrower or any other party liable to Lender
for the obligations of the Borrower under this Note or any of the other Loan
Documents.

 

(d)       Each Borrower agrees that it is solely responsible for keeping itself
informed as to the financial condition of each other Borrower and of all
circumstances which bear upon the risk of nonpayment. Each Borrower waives any
right it may have to require Lender to disclose to such Borrower any information
that Lender may now or hereafter acquire concerning the financial condition of
any other Borrower.

 

(e)        Borrower represents and warrants to Lender that each Borrower will
derive benefit, directly and indirectly, from the collective administration and
availability of the Loan under this Note and the other Loan Documents. Borrower
agrees that Lender will not be required to inquire as to the disposition by any
Borrower of funds disbursed in accordance with the terms of this Note or any of
the other Loan Documents.

 

 

PAGE 5

 



--------------------------------------------------------------------------------

(f)        Until all obligations of Borrower to Lender under this Note and the
other Loan Documents have been paid in full, each Borrower waives any right of
subrogation, reimbursement, indemnification and contribution (contractual,
statutory or otherwise), including any claim or right of subrogation under the
Bankruptcy Code (Title 11, United States Code) or any successor statute, that
such Borrower may now or hereafter have against any other Borrower with respect
to the indebtedness incurred under this Note or any of the other Loan Documents.
Each Borrower waives any right to enforce any remedy which Lender now has or may
hereafter have against any other Borrower, and waives any benefit of, and any
right to participate in, any security now or hereafter held by Lender.

 

(g)       Each Borrower hereby waives any election of remedies by Lender that
impairs any subrogation or other right of such Borrower to proceed against any
other Borrower or other person, including any loss of rights resulting from any
applicable anti-deficiency laws relating to nonjudicial foreclosures of real
property or other laws limiting, qualifying or discharging obligations or
remedies.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAGE 6

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be executed as of the date
first above written.

 

BORROWER:

Knollwood Estates Operating Company LLC

 

By:

Sun Communities Operating Limited Partnership, a Michigan limited partnership

Title:

Sole Member

By:

Sun Communities, Inc., a Maryland corporation

Title:

General Partner

 

By:


/s/ Jonathon M. Colman

 

Name:

Jonathan M. Colman

 

Title:

Executive Vice President

 

Sun River Ridge Limited Partnership

 

By:

River Ridge Investments LLC, a Michigan limited liability company

Title:

General Partner

By:

Sun Communities Operating Limited Partnership, a Michigan limited partnership

Title:

Sole member

By:

Sun Communities, Inc., a Maryland corporation

Title:

General Partner

 

By:


/s/ Jonathon M. Colman

 

Name:

Jonathan M. Colman

 

Title:

Executive Vice President

 

Sun Countryside Gwinnett LLC

 

By:

Sun QRS Countryside, Inc., a Michigan corporation

Title:

Manager

 

By:


/s/ Jonathon M. Colman

 

Name:

Jonathan M. Colman

 

Title:

Executive Vice President

 

 

 

PAGE 7

 



 